Per Curiam.

The portion of plaintiff’s report to the Workmen’s Compensation Board in which he described the alleged negligent condition was self-serving, and its admission in evidence erroneous and prejudicial to the defendants. (Bloom v. Union Ry. Co., 165 App. Div. 257; Trampusch v. Kastner, 242 App. Div. 803; Clark v. Thompson, 258 App. Div. 748; Bernstein v. Repatsky, 2 Misc 2d 938; Robb v. Hackley, 23 Wend. 50.)
The judgment should be unanimously reversed upon the law and facts and a new trial granted, with costs to the defendants (o abide the event.
Concur — Pette, Hart and Brown, JJ.
Judgment reversed, etc.